Siebeceeb, J.
The questions involved in this case reláte-te the validity of the assessment upon the lots described in the complaint, and the regularity of the proceedings for the tax sale of 1897 upon the delinquent return for taxes for the-previous year.
The validity of the assessment is attacked because the property was not assessed in the name of the owner. There is-nothing to indicate that the assessor acted wrongfully or negligently in failing to assess the property to the true owner. At the time of the assessment the title to the property was in the name of V. P. Atwell. He was then managing agent of the N. Boyington Company. This company was composed of himself, his wife, her mother, and her two sisters, and carried on a real estate and lumber business in the city of Stevens Point. The facts and circumstances of the case indicate that the assessor might readily believe the N. Boying-ton Company to be the party qgainst whom the lots were properly assessable. It is undisputed that the tax was a proper-one, and it is shown that the true owner had knowledge of the-assessment, levy, and delinquent sale. Under such circumstances, the error could not have misled him to his injury; nor could it have affected the interests of the N. Boyington-Company, the subsequent purchaser. The error is therefore-immaterial, and insufficient to render the assessment void.
It is urged that the variation in the descriptions of the premises intended to be covered by the assessment and the? *188■delinquent tax return and sale are such as to render these proceedings fatally defective, and particularly that the descriptions of the exception from lot 7 are so imperfect that they fail to comply with the “ordinary and reasonable certainty” required by sec. 1047, Stats. 1898, which prescribes:
“In all assessment and tax rolls . . . any descriptions ■ of land which shall indicate the land intended with ordinary and reasonable certainty and which would be sufficient be■tween grantor and grantee in an ordinary conveyance shall be deemed sufficient,” etc.
The assessment roll describes the part excepted from lot "7 as “a piece 10 ft. by 25 ft. out of the southwest corner,” and the delinquent return omits the abbreviation of “ft.” after the figures “10” and “25.” This irregularity, from its nature, shows a merely clerical omission, and reference to the assessment roll would disclose the unit of measurement. Feet was the unit of measurement as to the width and depth of the lots when platted, and this fact would also indicate that the excepted parcel was measured in feet. The uncertainty as to the parcel excepted could easily be made certain 'by reference to the Prentice deed, or by inference from contemporaneous conditions, such as the occupancy by Prentice of a particular piece answering the description. In the light of the facts and circumstances of the case, we must hold these descriptions to indicate the land with ordinary and reasonable certainty. Mendota Club v. Anderson, 101 Wis. 479, 78 N. W. 185; Cate v. Werder, 114 Wis. 122, 89 N. W. 822; Meade v. Gilfoyle, 64 Wis. 18, 24 N. W. 413.
It is urged the court erred in its finding that the Strong, Ellis & Others’ plat, recorded June 20, 1852, was the original plat of the lands in the city of Stevens Point. The evidence is abundant to show that this plat is commonly referred to as the original plat, and that it has been so treated in conveyances and in former assessments. These facts were known to Mr. Atwell at the time of these proceedings. The evidence *189fully sustains the court’s findings upon this issue, and no error is shown which makes the tax proceedings void upon, this ground.
The contention that the assessment is void because the property assessed included premises which had been' conveyed to Goerke is without merit, for it was clearly shown that this conveyance amounted to a mortgage to secure a loan-made by Goerke to the owners. This conveyance contained a provision that the owners were to pay the taxes.
With the exception of the variation of descriptions between the assessment roll and the delinquent return of the parcel excepted from lot 7, and which, as above stated, is an immaterial variation, the defects and errors upon which relief is sought in this action are such as go to the validity of the assessment, and affect the groundwork of the tax; and the limitations of see. 1210A Stats. 1898, therefore apply to this cause of action.
In view of the circumstances of the case, and the application of the statute above mentioned, we think the action of' the circuit court should be sustained
By the Oourt. — Judgment affirmed.